Exhibit 10.2
 
July 5, 2018
 


Phoenix Venture Fund LLC
110 East 59th Street, Suite 1901
New York, New York 10022
Attention:  Andrea Goren
 
RE:  Tender and Support Agreement — Expense Reimbursement
 
Dear Mr. Goren:
 
Reference is hereby made to the (i) Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), to be executed concurrently with this
letter agreement (this “Letter Agreement”) by and among Zebra Technologies
Corporation (“Parent”), Wolfdancer Acquisition Corp., a Delaware corporation and
a wholly owned subsidiary of Parent (“Merger Sub”), and Xplore Technologies
Corp., a Delaware corporation (the “Company”), and (ii) the Tender and Support
Agreement, dated as of the date hereof (the “Tender Agreement”), to be executed
concurrently with this Letter Agreement by and among Parent, Merger Sub and each
of Phoenix Venture Fund LLC (“Phoenix”) and Andax LLC (together with Phoenix,
the “Stockholders”).  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Merger Agreement.
 
WHEREAS, as a condition to their willingness to enter into and perform its
obligations under the Merger Agreement, Parent and Merger Sub required that each
Stockholder enter into the Tender Agreement;
 
WHEREAS, the Company requested that each Stockholder enter into the Tender
Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Stockholders hereto agree as follows:
 
1.          Expense Reimbursement.  The Company shall reimburse each Stockholder
for the reasonable fees and out-of-pocket third party expenses, including
reasonable fees of attorneys, incurred by such Stockholder in connection with or
arising from the execution and delivery of, or performance under, the Tender
Agreement within ten (10) Business Days of written request therefor from such
Stockholder; provided that such reimbursement obligation for reasonable
attorneys’ fees shall not exceed $10,000 for both Stockholders in the aggregate
without the Company’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed).
2.          Counterparts.  This Letter Agreement may be executed and delivered
(including by e-mail of a .pdf attachment) in two (2) or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

--------------------------------------------------------------------------------

 
3.          Governing Law; Submission to Jurisdiction; Selection of Forum.
a.          This Letter Agreement shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.
b.          Each of the Company and each Stockholder hereby submits to the
exclusive jurisdiction of the Delaware Court of Chancery or, if (but only if)
the Delaware Court of Chancery shall be unavailable, any other court of the
State of Delaware or any federal court sitting in the State of Delaware, for the
purpose of any action or proceeding arising out of or relating to this Letter
Agreement and each of the parties hereto hereby irrevocably agrees that all
claims in respect to such action or proceeding may be heard and determined in
any such court.
c.          Each of the parties hereto (i) irrevocably consents to the service
of the summons and complaint and any other process in any action or proceeding
relating to the transactions contemplated by this Letter Agreement, on behalf of
itself or its property, by personal delivery of copies of such process to such
party and nothing in this Section 3 shall affect the right of any party to serve
legal process in any other manner permitted by applicable Law, (ii) consents to
submit itself to the personal jurisdiction of the Delaware Court of Chancery,
any other court of the State of Delaware and any federal court sitting in the
State of Delaware in the event any dispute arises out of this Letter Agreement
or the transactions contemplated by this Letter Agreement and (iii) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court.  Each of the Company and each
Stockholder agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.
4.          Waiver of Jury Trial.  EACH OF THE COMPANY AND EACH STOCKHOLDER
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS LETTER AGREEMENT OR THE ACTIONS OF THE COMPANY OR THE
STOCKHOLDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
THEREOF.  EACH PARTY (A) MAKES THIS WAIVER VOLUNTARILY AND (B) ACKNOWLEDGES THAT
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 4.
5.          Severability.  If any term or other provision of this Letter
Agreement is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other provisions of this Letter Agreement shall
nevertheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Letter Agreement so
as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the Letter Agreement be consummated as
originally contemplated to the fullest extent possible.

--------------------------------------------------------------------------------

 
6.          Amendment.  Neither this Letter Agreement nor any term hereof may be
amended other than by an instrument in writing signed by the Company and the
Stockholders.  No provision of this Letter Agreement may be waived, discharged
or terminated other than by an instrument in writing signed by the party against
whom the enforcement of such waiver, discharge or termination is sought.
7.          Assignment; Successors.  Neither this Letter Agreement nor any
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties hereto, except that the Agreement may be
assigned by any party to an Affiliate of such party; provided, that the party
making such assignment shall not be released from its obligations hereunder. 
Subject to the preceding sentence, this Letter Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
 
[Remainder of page intentionally left blank]
 
 
 



--------------------------------------------------------------------------------

 
Please execute this letter and return a copy to us to confirm your agreement to
the above.
 
 
Sincerely,
 
 
 
XPLORE TECHNOLOGIES CORP.
 
 
 
 
 
 
 
By:
/s/ Tom Wilkinson
 
Name:
Tom Wilkinson
 
Title:
Chief Executive Officer

 


































































[Signature page to Expense Reimbursement Side Letter]

--------------------------------------------------------------------------------

 
Accepted and agreed as of the date first written above:
 
Phoenix Venture Fund LLC
 
 
 
 
By:
SG Phoenix Ventures LLC,
   Its Managing Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Philip S. Sassower
 
 
Name:
Philip S. Sassower
 
 
Title:
Managing Member
 
 
 
ANDAX LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Andrea Goren
 
 
Name:
Andrea Goren
 
 
Title:
Manager
 

 
 




























[Signature page to Expense Reimbursement Side Letter]